Voting time
The next item is the vote.
(For outcome of the vote and other information on the vote: see Minutes)
- Before the vote:
(FR) Madam President, you are going to think me bad-tempered, but I feel that such important reports, such important resolutions voted on by so few Members - and it is not those who are here, of course, who are to blame - frankly, I find the situation hopeless and, really, I do question our credibility.
Therefore, personally speaking, I will not be able to accept there being so few of us for much longer, and, at some point, the question will have to be asked as to whether there should be a quorum. I am well aware that there have to be 40 Members before a quorum may be requested. Since there are just over 40 of us, this is difficult, but I still think that something will have to be done.
(Applause)
As fewer than 40 members have raised the matter, we shall proceed to the vote.
Madam President, this has happened for the last five years. It is not just today that it has happened. It is a little bit too late to note it today.
(CS) I would just like to emphasise that this problem applies to socialists and possibly to some other groupings as well, but not to the European People's Party, which is aware of its responsibilities regarding this important topic and it is present here in significantly larger numbers than others.
(FR) Madam President, you are absolutely right. The quorum procedure may be applied only at the request of 40 Members, or by the president of the sitting. Therefore, if you so wish, if you believe, as Mrs Roure said, that this debate is too important to be closed now, you yourself can now call for a quorum and have this vote dropped, if you think it worthwhile.
author. - (IT) Madam President, I thank Mr Onesta but I think yet another attempt to save in extremis a terrorist who has been condemned many times over has been lost.
(DE) Madam President, I just want to say that it is on Thursday afternoons that the most important issues are discussed and that, therefore, on account of their urgency, these important issues must indeed be dealt with on Thursday afternoons. The only ones to blame are those who are absent on Thursdays. They are shirkers, and should give some thought to whether they wish to run for the European Parliament once again.
The matter has a broader political dimension. A great many people are to blame: the political groups and each member. I cannot go against procedure, Mr Onesta. The rule says that I can reply to a request by 40 members, which does not apply at the present moment in time.